Case 3:20-cv-04389-MAS-DEA Document 20 Filed 12/23/20 Page 1 of 7 PagelD: 346

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DARIUS GLEN ROCK WARE,

Plaintiff,

y Civil Action No. 20-4389 (MAS) (DEA)

ETZ HAYIM HOLDING, INC. d/b/a MEMORANDUM ORDER
LAZARUS NATURALS AND WILLIAM

GERMANO,

Defendants.

 

 

This matter comes before the Court upon Defendant ETZ Hayim Holding, Inc. d/b/a
Lazarus Naturals’s (“Defendant”) Motion to Compel Arbitration and Dismiss the Complaint (ECF
No. 6).! Plaintiff Darius Glen Rockware (“Plaintiff”) opposed (ECF No. 13) and Defendant replied
(ECF No. 14).

Plaintiff resides in Phillipsburg, New Jersey.2_ (Compl. J 1, Ex. A to Notice of Removal,

ECF No. |.) Defendant represents to the Court that it maintains its principal place of business in

 

' Defendant asserts that although its employee, William Germano, is named in the Complaint,
Plaintiff has not properly or effectively served Mr. Germano.” (Def.’s Moving Br. | n.1, ECF
No. 6-1.) Plaintiff's Opposition does not challenge this assertion or otherwise allege that Germano
has been properly served with process. Accordingly, at this time, the Court's Memorandum Order
only considers Plaintiff's claims against Defendant ETZ Hayim Holding, Inc. Cf Lampe v. Xouth,
Inc., 952 F.2d 697, 700-01 (3d Cir. 1991) (*A court obtains personal jurisdiction over the parties
when the complaint and summons are properly served upon the defendant. Effective service of
process is therefore a prerequisite to proceeding further in a case.”). The Court does not reach the
question of whether or not Germano has been properly served.

” Defendant “bases its motion to compel arbitration on language in the parties’ contracts. Those
contracts, though not appended to the Complaint, are integral to . . . the Complaint.” CardioNet,
Inc. v. Cigna Health Corp., 754 F.3d 165, 168 n.2 (3d Cir. 2014). Because the arbitration clause
at issue appears in a contract integral to the Complaint, “we resolve the motion to compel
Case 3:20-cv-04389-MAS-DEA Document 20 Filed 12/23/20 Page 2 of 7 PagelD: 347

the State of Washington and is also incorporated there. (Notice of Removal J 6, ECF No. I.)
Plaintiff “was hired as Regional Sales Manager, East by [Defendant] on or around January 28,
2019. His job duties involved overseeing and building [Defendant’s] east coast sales and
distribution operations, including those in New Jersey. [Plaintiff's] position involved frequent
travel and calls from his residence in Warren County, New Jersey.” (Compl. 4 7.) In his
Opposition, Plaintiff alleges that “at all times” he “worked out of his home office in Warren
County, New Jersey.” (Pi.’s Opp’n Br. 2.) Plaintiff alleges that Defendant terminated his |
employment due to his age, in violation of the New Jersey Law Against Discrimination
("NJLAD”). (Compl. {if 13-19.) He also brings claims against Defendant’s employee, William
Germano, for allegedly aiding and abetting Defendant's NJLAD violations. (/d. fff 19, 25.)

The Motion before the Court concerns the enforceability of the arbitration clause in
Plaintiff's Employment Agreement. (See Employment Agreement § 19, Ex. B to Def.’s Mot. to
Compel Arbitration, ECF No. 6-2.) Defendant argues that “[pJursuant to the [a]rbitration
[pJrovision . . . Plaintiff agreed to arbitrate all employment-related claims against Defendant.”
(Def.’s Moving Br. 1.) Furthermore, Defendant notes that the “Employment Agreement contains
a choice of law provision that identifies the laws of the State of Washington as controlling.” (/e.}
Defendant argues that “the State of Washington has a strong policy favoring arbitration” and the
“application of Washington law would likewise lead to enforcement of the [a]rbitration
[p]rovision.” (/d. at 5 (citing Satomi Owners Ass'n v. Satomi, LLC, 167 Wn.2d 781, 810 (Wash.
2009)) (citations omitted).) For his part, Plaintiff argues that the Court must not give effect to the

Employment Agreement’s choice of law provision because the clause conflicts with New Jersey

 

arbitration under a motion to dismiss standard, and accept as true the factual allegations set forth
in the Complaint.” Jd. “We are also permitted to consider the substance of the contracts that
ostensibly compel arbitration.” Je.

bo
Case 3:20-cv-04389-MAS-DEA Document 20 Filed 12/23/20 Page 3 of 7 PagelD: 348

public policy. Plaintiff maintains that “New Jersey has an overriding and compelling public
interest in ensuring that its residents are protected under the provisions of the NJLAD, which is
explicitly aimed at preventing discrimination against inhabitants of the [s]tate.” (PI.’s Opp’n Br.
13 (internal citation and quotation marks omitted).) According to Plaintiff, “enforcing the choice
of law provision in this matter would conflict with this overriding policy since it would preclude
[him] from asserting his statutory rights and protections under the NJLAD.” (/d.)

“[A] court sitting in diversity will apply the choice-of-law principles of the forum state
(here, New Jersey).” Zydus Worldwide DMCC v. Teva API Inc., 461 F. Supp. 3d 119, 131 (D.N.J.
2020). “New Jersey gives effect to contracting parties’ private choice of law clauses unless they
conflict with New Jersey public policy.” Schunkewitz v. Prudential Secs. Inc., 99 F. App’x 353,
355 (3d Cir. 2004) (citation omitted),

Applying New Jersey’s choice of law principles, the Court agrees that if, in fact, Plaintiff
is found to have been employed within New Jersey, the Employment Agreement’s choice of law
provision cannot be read to prevent him from bringing his NJLAD claims. “New Jersey courts
have consistently applied the law of the state of employment to claims of workplace
discrimination.” Peikin v. Kimmel & Silverman, P.C., 576 F. Supp. 2d 654, 657 (D.N.J. 2008)
(citation omitted). “These principles have been applied repeatedly in cases brought by New Jersey
residents against out-of-state-employers, with courts consistently holding that the *claim of a New
Jersey resident for her allegedly wrongful dismissal from out-of-state employment is governed by

‘the law of the state in which she was employed.” /d. (citation omitted); see, e.g., AfcDonnell v.
fllinois, 725 A.2d 126, 134 (N.J. Super. Ct. App. Div. 1999) (finding that plaintiff had a right to
NJLAD’s substantive anti-discrimination protections where he was a New Jersey resident,

working in New Jersey for an Illinois-based employer with a New Jersey office), aff'd, 748 A.2d
Case 3:20-cv-04389-MAS-DEA Document 20 Filed 12/23/20 Page 4 of 7 PagelD: 349

1105 (N.J. 2000). Public policy considerations prevent New Jersey residents from waiving their
substantive rights under the NJLAD through contractual choice of law provisions that invoke
another state’s law. See James H. Walzer, 52 N.J. Prac. Series Elements of Action § 22:3 (Oct.
2020 ed.) (observing that New Jersey courts are often “more cautious when the parties’ choice-
of-law selection may have adverse implications on an employees’ ability to assert claims under
New Jersey’s employment law statutes. Indeed, as a matter of New Jersey public policy, courts
do not permit employees to waive their substantive rights under such statutes.” (citing Rodriguez
v, Raymours Furniture Co., 138 A.3d 528, 540-41 (N.J.2016))). New Jersey courts have held that
allowing residents employed within the state to waive the statutory protections of the NJLAD
would be “contrary to the public policy” goal expressed in the NJLAD—*“the elimination of
discrimination.” Rodriguez, 138 A.3d at 540-41 (holding that public policy considerations
prevented a plaintiff from contractually waiving substantive NJLAD provisions relating to the
law’s statute of limitations period); see also Roman v. Bergen Logistics, LEC, 192 A.3d 1029 (N.J.
Super. Ct. App. Div. 2018) (holding that public policy considerations prevented plaintiff from
contractually waiving substantive provisions related to the NJLAD’s statutory right to punitive
damages).

The Court notes, however, that Defendant’s Motion does not argue that the choice of law
provision prevents Plaintiff from bringing his NJLAD claims. Indeed, Defendant maintains that
“enforcement of the plainly written choice of law provision in the Agreement that both parties
agreed to... would nos stop Plaintiff from pursuing his claims under New Jersey’s discrimination
laws.” (Def.’s Reply Br. 2 (emphasis added).) Rather, Defendant only argues that Washington

law requires Plaintiff to arbitrate his NJLAD claims. (Def."s Moving Br. I.)
Case 3:20-cv-04389-MAS-DEA Document 20 Filed 12/23/20 Page 5 of 7 PagelD: 350

Plaintiff argues that New Jersey’s “choice of law rules require that New Jersey law be
applied to determin[e] the enforceability of the arbitration provision at issue.” (Pl.°s Opp'n Br. 6-
7). This contention is incorrect, however. Even when considering NJLAD employment claims,
New Jersey courts generally construe an arbitration clause within an applicable employment
agreement in accordance with any choice of law provision contained therein. See, e.g., Helfand v.
CDI Corp., 2012 WL 95591, at *5 (N.J. Super. Ct. App. Div. Jan. 13, 2012) (finding in an NJLAD
employment discrimination case construing an employment agreement's arbitration provision’s
enforceability that “because the contract contains a choice-of-law provision, Pennsylvania contract
law should be used”). This is consistent with Third Circuit precedent, requiring that “[w]hen
deciding whether the parties agreed to arbitrate a certain matter (including arbitrability), courts
generally ... should apply ordinary state-law principles that govern the formation of contracts.”
In re Remicade (Direct Purchaser) Antitrust Litig., 938 F.3d 515, 521 (3d Cir. 2019) (alteration in
original) (citation omitted). The fact that an arbitration clause may require Plaintiff to arbitrate his
NJLAD claims if it were construed under the Employment Agreement’s choice of law provision
is of no moment. This is true so long as Plaintiff's claims can be vindicated through an arbitral
forum. Cf Martindale v. Sandvik, Inc., 800 A.2d 872, 882 (N.J. 2002) (holding that “having agreed
to arbitrate, the parties should be bound to that agreement unless . . . the statutory claim cannot be
vindicated in an arbitral forum.”).

Here, the Employment Agreement clearly provides that the “validity, construction[,] and
performance of this Agreement shall be governed by the laws of the State of Washington.”
(Employment Agreement § 18.) Consistent with Helfand and Martindale, the Court will give
effect to this choice of law provision in the absence of any reason to believe that Plaintiff s NJILAD

claims cannot be brought in an arbitral forum if Washington law were to apply. Finding no such

a
Case 3:20-cv-04389-MAS-DEA Document 20 Filed 12/23/20 Page 6 of 7 PagelD: 351

argument in Plaintiff's Opposition, the Court finds that the arbitration provision will be interpreted
under Washington State law. Having concluded that Plaintiff can avai! himself of the NJLAD’s
substantive protections even if Washington law requires him to arbitrate these claims, the Court
will not address Plaintiff's contention that the arbitration clause is insufficient under New Jersey
law. Cf Rizzo v. Island Med. Mgmt. Holdings, LLC, A-0554-17T2, 2018 WL 2372372, *4 (N.J.
Super. Ct. App. Div. May 25, 2018) (“Because we find the terms of the forum selection clause
clearly and unambiguously established New York law would control disputes related to plaintiff's
employment, we need not address plaintiff's contention that the arbitration clause is insufficient
under New Jersey law.”).

Under Washington law, “the party seeking to avoid arbitration has the burden to show that
the arbitration clause is unenforceable.” Gandee v. LDL Freedom Enters., Inc., 293 P.3d 1197,
1199 (Wash. 2013) (en banc). “Further. both state and federal law strongly favor arbitration and
require all presumptions to be made in favor of arbitration.” /d. Here, the Employment
Agreement’s arbitration clause provides that, except for applications for injunctive relief, the
“Agreement shall be enforced in accordance with the Uniform Arbitration Act, the enforcement
provisions of which are incorporated by this reference.” (Employment Agreement § 19.) “Matters
to be resolved under these procedures also include claims and disputes arising out of statutes such
as... the Age Discrimination in Employment Act... and any federal, state[,] or local law against
discrimination.” (/d.) Moreover, Plaintiff agreed that Section 19 would “be the sole and exclusive
procedure for the resolution of any disputes” relating to his employment or provisions of the
Agreement. (/d.) While the bulk of Plaintiff's Opposition argues the arbitration provision is
deficient under New Jersey law, Plaintiffcites no Washington law requiring the Court to disregard

the plain meaning of the arbitration provision. Accordingly, the Court finds that Plaintiff has failed
Case 3:20-cv-04389-MAS-DEA Document 20 Filed 12/23/20 Page 7 of 7 PagelD: 352

to meet his burden under Washington law to demonstrate that the arbitration clause is

unenforceable. The Court, therefore, finds the arbitration provision is valid under Washington

State law.

Accordingly, IT IS on this ; day of December 2020 ORDERED that:

2.

Defendant's Motion to Compel Arbitration is GRANTED.
Defendant's Motion to Dismiss Plaintiff's claims with prejudice is DENIED.
The Clerk is directed to STAY and administratively terminate this matter pending

the completion of arbitration.?

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

 

3 Cf Mendez v. Puerto Rican int'l Cos., 553 F.3d 709, 710-12 (3d Cir. 2009) (discussing. inter
alia, Section 3 of the Federal Arbitration Act, which “imposes a mandatory stay”).

7
